PUTNAM, Circuit Judge
(dissenting). On its face, the most difficult proposition in behalf of the respondents, raised by the opinion of the court, is that based on the admission of what is apparently a copy of a letter, signed H. B. C., addressed to J. M. C., dated November 14, 1910. This was put in by the United States under objections which were sufficiently specific and yet sufficiently general to cover every possible objection. No objection raised by the respondents seems to have been waived. It is admitted by the respondents that this paper was identified as having been found in the files of the Orange Judd Company’s office in Chicago; but it is said that:
“It was not found in the possession of either Myrick or Cunningham, and that there was no evidence that the original letter was ever addressed or mailed to Cunningham, or that it ever came into his possession.”
If improperly admitted, it was fatal in its character, and the exception taken would demand a new trial for Cunningham, if not for Myrick. Moreover, as the indictments here rest on conspiracy between Cunningham and Myrick, with no other conspirator, a new trial of either would require a new trial of both respondents, because without both no conspiracy could be established.
The expressions that these papers were not found in the possession of either Myrick or Cunningham, and that there was no evidence that the original letter was ever addressed or mailed to Cunningham, or that it ever came into his possession, must be qualified, although perhaps in one sense true.
First of all, it is not questioned that J. M. C. meant Cunningham, *14and that H. B. C. meant Clark. It is, however, no matter whether H. B. C. meant Clark, for the true question is what information the paper brought to Cunningham or Myrick; and, so far as that is concerned, it is of no importance whom it came from. That would not affect the admissibility, but only the weight. H. B. Clark was the agent at the time in charge of the Chicago office, where this letter or copy was found. It was objected to because it “was not properly proved, was not an original, and because there was no notice to produce the original given until the moment of the offer” of the paper in proof, “and because the original was not present in court or then procurable.” The court avoided all these objections, and it is not clear on what ground the paper was admitted. Therefore we have to determine whether any of the objections stated were effectual.
The substance of the matter is that the paper was not put into the cáse as a letter, but as a paper-obtained from the possession or imputed possession of the respondents, which brought-to their notice certain facts essential to the prosecution by the United States. Whether the paper was an original or 'a copy affected its weight, and not its relevancy. If proved as an original, the jury might have thought it to have been an authentic statement of the facts it contained, supported by the full weight which the personality of the author could have given to it. If a copy, it might have been of more or less weight, according to the belief of the jury on the question whether either of the respondents personally saw it, and on the further question whether they credited it.
One witness, Fred E. Clark, employed by the respondents, identified the paper as having been found in the files of the Orange Judd Company’s Chicago office. While there was no direct proof as to who the writer was, or whether it had ever been delivered to anybody, there was the fact that this particular paper had been retained on the files at Chicago, as said, which was sufficient to justify a jury in giving it a certain authenticity; and determining whether or not either of the respondents had any connection with it would be a matter for the jury, in view of other facts to which we will call attention. It must be remembered, however, that Cunningham’s office was in Springfield, Mass.; and there is no proof that this particular paper had ever been in Springfield.
Several representatives of the United States, known as post office inspectors, seem to have made a somewhat .protracted investigation of the transactions involved in this litigation, which covered a considerable space and time subsequent to the date of the paper signed H. B. C. , of November 14, 1910, herein -involved. In connection with that investigation,'Cunningham, in February, '1911, at Springfield, Mass., met Stice, one of the inspectors engaged therein, and also met Myrick at Springfield for the first time on March 3, 1911. Stice had protracted conversations with both Cunningham and Myrick in February and March; and in one of the conversations Stice told Cunningham that the inspectors were assisting the postmaster, probably meaning the postmaster general, in the examination of the evidence relating to the applications now involved, and “asked him for the evidence.” *15Thereupon Cunningham said that he would furnish it; “that everything was wide open to the department”; and that he would furnish all the evidence pertaining to the matter. It appeared also that the files and lists of the Orange Judd Company “had been unreservedly open for inspection,” and that this “would seem to furnish all the information bearing upon this case.” Maries, another inspector, testified that he had to do with the investigation, and that he met Cunningham on February 6, 1911, “and Cunningham stated that everything they had was wide open to the inspectors.”
The paper in question here was found, as we have said, in the files of the Orange Judd Company’s Chicago office, and apparently was admitted by the court on the ground that it appeared to be a part of a batch of papers of which another letter, not objected to, had been admitted. It is to be observed, however, that the examination of these files, and the production of the papers which they contained, were not mere cursory matters, or merely incidental, but were in consequence of these offers by Myrick and Cunningham of the files of the Orange Judd Company, at Chicago at least, for the purpose of exhibiting to the officers of the United States exactly what Myrick and Cunningham, or one or both of them, had done in this connection, or for the purpose of enabling the United States to understand the detailed facts in reference thereto. Consequently, the paper in question was thus indirectly produced by one or both of the respondents voluntarily. Though this was not in court, yet the paper was produced in such way that it became a part of the respondents’ case, or the case of the United States, by the express consent of the respondents, for the purpose, especially, of showing on what information the respondents had acted in securing a second-class rate for their publication. Therefore, the whole transaction was entirely outside of the question of production of the originals. The question was not the contents of the originals, but was what information the respondents Cunningham and Myrick, one or both of them, had acquired from the papers on file to which the officers of the United States had been given access. This has no connection whatever with the matter of giving notice to produce the originals.
The respondents had given their consent to-the use of the papers in these files by the United States, but it may be objected that Myrick and Cunningham had not thereby given consent to the use of this particular paper, because it may be objected that they did not know that this particular paper was on the files; but their consent was a universal one, and no discrimination of that kind can properly be made, and no discrimination was relied on. Under the circumstances of the case, which were very complex and numerous, it could not have been necessary to prove facts of that kind with reference to any special paper when a universal consent had been given as to all of them.
Moreover, under the circumstances, the jury had a right to infer, and there was evidence enough to enable them to find properly, that Cunningham was familiar with everything that was on file relating to this topic. If he had not been, it was proved that Myrick had that familiarity, as pointed out in the brief of the United States, where it is *16shown that in a letter written by Myrick, signed by his initials, on January 5, 1911, he referred to a copy of a letter of November 10th from Cunningham, to which copy the paper in question had been physically attached; the United States thus showing that Myrick knew of the second paper, which was the letter from Cunningham of November 14, 1910. Myrick’s knowledge of the letter of November 10, 1910, presumptively carried with it the belief that he knew of this identical paper of November 14, 1910. As Myrick is one of the conspirators, and the question was as to the extent of the knowledge of either conspirator of the facts subsequently brought by the conspirators to the post office authorities, the paper in question became evidence, whether it affected either or both conspirators.
The other important question is the notice taken by the opinion of the court of the observations of the District Attorney as to the testimony of Cunningham. The respondents failed to avail themselves of the summary way of objecting to improper observations by counsel in the manner pointed out by this court in Odell Mfg. Co. v. Tibbetts, 212 Fed. 652, 655, 129 C. C. A. 188. On the other hand, they submitted formal requests for instructions by the court in its charge as to the extent of cross-examination permissible with reference to an accused person who testifies voluntarily. . That precise request was not followed literally; but a more suitable ruling was given by the court which avoided certain errors in the request, and which was indeed more liberal for the respondents than the request as properly interpreted. At any rate, the charge as given was clearly so correct for the most part that, if there was any error in it, a general exception would not lie; but it was the duty of counsel to bring the specific matter to the attention of the court.
The respondents particularly urge that the witness was testifying only as to one indictment, while the jury was allowed on this point to apply the inference on which the United States relied to the two indictments. There is a strange error here. It is true that' the indictments in these cases were not consolidated in the proper sense, as permitted by Revised Statutes of the United States, § 1024 (Comp. St. 1913, § 1690); but they were in the condition of being tried together, the same as the indictments in Betts v. United States, before this court in August, 1904, reported in 132 Fed. 228, 65 C. C. A. 452. Nevertheless, when the respondent was sworn as a witness, he was sworn to both indictments, and he was testifying as to both indictments. There was only one oath, and he was testifying as though in a single case.
In discussions of this kind, merely verbal or literal slips are not to receive attention, except as they are signs of underlying error; as, for example, where it is erroneously said that the court had ruled that the argument of the District Attorney in this case “was proper.” There was likewise a more serious discrepancy in omitting from respondents' statement of what occurred between court and counsel the words then used by the court in closing what was said, namely, “decline to deal with the matter in the charge save as hereinafter set forth.” If was also erroneous to assume that the exceptions of the respondents were to the “charge,” when, indeed, they were laid to what was said by the *17court before the charge was given, without express reference to the charge as it was in fact given.
We do not here question the complicated condition of the issues as put forward by the respondents. We have only sought to discuss those statements which call for a reversal, which we are of the opinion cannot justly he demanded. We do not mean to be prejudiced by any omission to refer to matters not herein discussed. It is enough for us to say further that we regard the conviction as a legal one, and one that ought to be sustained.